Per Curiam,
This is a suit to recover damages for the alleged fraudulent destruction of a codicil to the will of plaintiff’s mother, by which, it is averred, testatrix gave her daughter an income considerably larger than provided for the latter in the probated document. As is correctly said by the court below, plaintiff, in prior proceedings recited in her statement of claim, shows “a complete adjudication [against herself] of the question of whether or not there ever was......in the hands of these defendants,......a codicil” such as she now alleges: see Lawman’s Est., 272 Pa. 237. This being the case, no error was committed in sustaining the demurrer and entering judgment for defendants.
The judgment is affirmed.